Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s attorney, Justin Leisey (Reg. No. 65,082) on 11/08/2021.
The application has been amended as follows: 

Replace claim 34 with the following:
--34. (Currently Amended) A system comprising:
a first identification band comprising a first aperture formed by the first identification band being in the form of a first loop;
a second identification band comprising a second aperture formed by the second identification band being in the form of a second loop, the first and second identification bands show evidence of tampering upon removal; and
a bridging band connected to the first and second identification band, wherein the first identification band, the second identification band, and the bridging band are formed from a single piece of material; 

Cancel claim 35.

The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, does not teach, suggest or suggest a system comprising: A system comprising: a first identification band comprising a first aperture formed by the first identification band being in the form of a first loop; a second identification band comprising a second aperture formed by the second identification band being in the form of a second loop, the first and second identification bands show evidence of tampering upon removal; and
a bridging band connected to the first and second identification band, wherein the first identification band, the second identification band, and the bridging band are formed from a single piece of material; wherein the first identification band is configured to be placed around a finger of a patient, the finger of the patient extending through a first aperture, and the second identification band is configured to be placed around a wrist of the patient, the wrist of the patient extending through the second aperture as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
November 8, 2021